Filed 7/8/15 In re S.M. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re S.M., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
S.M.,                                                                A143919
         Defendant and Appellant.                                    (Sonoma County
                                                                     Super. Ct. No. 26385J)



         Defendant S.M. challenges a juvenile court order declaring her a ward of the court
based on the finding she committed assault. She argues that the court did not have
authority to impose probation conditions once it committed her to the Division of
Juvenile Justice (DJJ) of the Department of Corrections and Rehabilitation. The People
concede that the probation conditions should not have been imposed. We order them
stricken but otherwise affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         In September 2014, when S.M. was 17 years old, she and a group of others
attacked a school acquaintance in downtown Santa Rosa, punching and kicking the
victim for several minutes before passersby intervened. Later that month, the Sonoma



                                                             1
County District Attorney filed a petition under Welfare and Institutions Code section 602,
subdivision (a) seeking to have S.M. declared a ward of the court. The petition alleged
that S.M. had committed one count of assault by means of force likely to produce great
bodily injury, a felony.1
         After a contested jurisdictional hearing, the juvenile court sustained the assault
allegation. At the dispositional hearing, the court declared S.M. to be a ward of the court
and committed her to DJJ with a maximum confinement period of two years. The court
also orally imposed various probation conditions.
                                               II.
                                          DISCUSSION
         S.M. argues that the juvenile court erred by imposing probation conditions after
committing her to DJJ. We accept the People’s concession that the court lacked authority
to do so. It is well-settled that “[c]ommitment to DJJ deprives the juvenile court of any
authority to directly supervise the juvenile’s rehabilitation,” including by imposing
probation conditions. (In re Travis J. (2013) 222 Cal.App.4th 187, 202; In re Ronny P.
(2004) 117 Cal.App.4th 1204, 1208; In re Allen N. (2000) 84 Cal.App.4th 513, 515.) As
a result, the probation conditions must be stricken from the court’s order. (In re Travis J.,
at p. 205.)
                                              III.
                                         DISPOSITION
         The terms of probation imposed by the juvenile court are ordered stricken. As so
modified, the judgment is affirmed.




1
    The count was alleged under Penal Code section 245, subdivision (a)(4).

                                               2
                                _________________________
                                Humes, P. J.


We concur:


_________________________
Margulies, J.


_________________________
Banke, J.




In re S.M. (A143919)




                            3